 

Exhibit 10.2

 

Boxlight Corporation

1045 Progress Circle

Lawrenceville, GA 30043

 

January 13, 2020

 

Harold C. Bevis

50 Club Court

Alpharetta, Georgia 30005-7422

 

Re: Employment and Related Terms

 

Dear Harold:

 

On behalf of Boxlight Corporation, a Nevada corporation (the “Company”), we are
pleased to offer you employment in the position of Chairman of the Board and
Chief Executive Officer reporting to Board of Directors (the “Board”), on a
full- time basis, commencing on January 13, 2020 (the “Effective Date”).

 

This offer of employment is contingent upon your review, acknowledgment and
agreement to abide by the Company’s employment policies, some of which are
identified below and others which will be presented to you prior to your
employment commencement date.

 

The balance of this letter describes terms and conditions of our offer of
employment.

 

(1) At-Will Employment. While we hope that your employment relationship with us
will be mutually rewarding and beneficial, employment will be on an “at will
basis.” Thus, except as provided in Section 2(f), either party may terminate the
employment arrangement for any reason, at any time, with or without prior
notice, and with or without cause.

 

(2) Compensation and Benefits.

 

(a) Base Salary. Your initial annual base salary (“Base Salary”) will be
$200,000, less any applicable withholdings taxes and paid consistent with the
Company’s standard payroll policies.

 

(b) Annual Performance Bonus. You will be eligible for an annual performance
bonus (“Annual Bonus”) of $200,000, conditioned upon (i) you remaining employed
with the Company on the date of payment and (ii) you or the Company achieving
certain performance targets to be established by the Board. The Annual Bonus
shall be paid in cash, less any applicable tax withholding.

 

In addition to the Annual Bonus, you will be eligible to participate in any and
all other bonus and long-term incentive plans from time to time in effect for
senior executives of the Company generally.

 

1

 

 

(c) Long-Term Equity Compensation.

 

(i) Commencing with your employment, you will be granted 506,355 shares of
restricted Common Stock equal to three and one-half percent (3.5%) of the
outstanding common stock of the Company (the “Common Stock”), on a fully diluted
basis (assuming the exercise of all options, warrants, common stock and other
agreements providing for issuance of or payment via common stock to any person,
firm or corporation). The restricted Common Stock issuable under this Section
2(c) will vest over a period of four (4) years, with the first one-fourth
vesting after twelve (12) months and the remaining three-fourths vesting in
thirty-six (36) substantially equal monthly installments, with acceleration of
vesting on a change in ownership of the Company or a substantial portion of the
Company’s assets, within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(v) or (vii) (a “Change in Control”).

 

(ii) You will also be eligible to receive additional equity grants (such as
stock options under the Company’s stock option plans referred to below or
restricted stock awards, if any are authorized in the future), at such time or
times as they become available to the management team and subject to such terms
and conditions as the Board may authorize, in its sole discretion.

 

(iii) The Company will satisfy its applicable tax withholding requirements upon
vesting of such restricted stock by withholding a sufficient number of whole
shares of common stock that have a fair market value sufficient to satisfy the
Company’s applicable tax withholding obligations.

 

(d) Paid Time Off. You will be eligible to take five (5) weeks paid time off
(“PTO”) per calendar year.

 

(e) Benefits. You will be eligible to receive such benefits as are provided to
senior executives of the Company, including health insurance, 401k and any other
generally available benefits.

 

(f) Severance. Upon termination of your employment for any reason you will
receive of all accrued and unpaid Base Salary, all earned but unused PTO based
on your Base Salary in effect at the time of your termination of employment,
reimbursement for reasonable business expenses incurred prior to your
termination of employment in accordance with Section 4 hereof and, to the extent
required by law, the Company will pay or otherwise provide for any benefits,
payments or continuation of coverage or conversion rights in accordance with the
terms of any benefit plan in which you and/or your dependents participate
(“Accrued Obligations”). In the event that your employment is terminated by the
Company without Cause (as defined below) or by you for Good Reason (as defined
below), you shall be entitled to receive in addition to the Accrued Obligations
the following payments from the Company: (i) the unpaid Annual Bonus, if any,
earned for the fiscal year of the Company preceding the fiscal year in which
your employment is terminated, payable when the Company pays Annual Bonus to
other senior executives of the Company, (ii) twelve (12) months of your then
current Base Salary (but not less than $200,000) to be paid over a period of
twelve (12) months, payable in regular installments in accordance with the
Company’s regular payroll practices; (iii) the earned portion of the Annual
Bonus for the fiscal year in which your employment is terminated paid in a lump
sum within thirty (30) days after the date of termination; and (iv) if you elect
to receive COBRA continuation coverage under the Company’s group health, dental
and/or vision plans for yourself and your eligible dependents, the Company will
continue to contribute to the COBRA premium cost of your continuation coverage
under the Company’s group medical and dental plans the amount that it
contributes toward comparable coverage of active senior executives of the
Company under it group health, dental and/or vision plans for a period of up to
twelve (12) months, provided, however, that such contribution to the cost of
your COBRA premiums will cease when your COBRA continuation coverage ends or at
the end of such twelve (12) month period. Such severance payments shall be
conditioned upon and subject to you signing an agreement for the general release
of claims against the Company and its affiliates and agreement not to solicit
customers and employees of the Company in the form of Exhibit A attached hereto
(the “General Release”) and such General Release becoming final, binding and
irrevocable within 60 days after the date of your termination of employment. Any
severance payments that would otherwise be payable to you if the General Release
had become final, binding and irrevocable, on your termination date will be
suspended and paid to you on the next regularly scheduled pay date after the
General Release becomes final, binding and irrevocable, but not later than March
15 of the year following the rear in which your employment terminates.

 

2

 

 

(g) Reimbursement of Legal Expenses. The Company will reimburse you for
reasonable legal fees and expenses incurred by you in connection with the
negotiation and execution of this offer letter and the equity and other
agreements ancillary hereto up to Twenty Thousand and 00/100 Dollars ($20,000).
Said reimbursement shall be made within thirty (30) days after you submit to the
Company the invoice for such legal fees and expenses.

 

(3) Work Location; Capacity and Performance. Your primary place of employment
will be the Company’s Lawrenceville, Georgia office and you will work there
according to the Company’s general practices and working hours Monday through
Friday. It is our expectation that, subject to the exceptions in the following
sentence, you will devote your full time and attention to Company business,
including being available for time over and above regular working hours as well
as for domestic and/or international travel as may be required to timely
complete your job duties and responsibilities. Notwithstanding the foregoing,
you may (i) manage personal investments and affairs for you and your family;
(ii) participate in industry, trade, professional, non-profit, community or
philanthropic activities, serve on civic or charitable boards or committees, in
each case to the extent that such activities do not materially interfere with
the performance of your duties and are not in conflict with the business
interests of the Company; (iii) serve as a director of two (2) for-profit
external boards of directors that do not compete with the Company; and (iv)
continue to provide operating partner services to private equity firms in
connection with their portfolio company investing and make co-investments in
connection therewith, provided that you do not make any investment in or
co-investment in any company that completes with the Company.

 

(4) Expense Reimbursement. You are authorized to incur, and shall be entitled to
receive prompt reimbursement by the Company for, all reasonable expenses you
incur in performing your duties and carrying out your responsibilities to the
Company, including business meals, entertainment, and travel expenses, provided
that you comply with all of the applicable expense reimbursement policies of the
Company.

 

3

 

 

(5) Definitions. For purposes of this offer letter, the following terms are
defined as follows:

 

“Cause” shall mean (i) your conviction of or plea of nolo contendere to a felony
or other crime involving moral turpitude (other than one involving a motor
vehicle); (ii) your fraud, theft or embezzlement committed with respect to the
Company; (iii) your willful and continued failure to perform your material
duties to the Company or (iv) your willful and material violation of the
Company’s policies regarding employee conduct, business ethics or employee
health and safety; provided, however, that the Company may terminate your
employment hereunder for “Cause” within the meaning of clause (iii) or (iv) only
after the Company has provided written notice to you of the failure and, if such
failure is capable of being remedies, you shall not have remedied such failure
within thirty (30) days following the effectiveness of such notice; and
provided, further, that “Cause” (including, without limitation, any “Cause”
under clause (iii) above) shall not include any act or omission reasonably
believed by you in good faith to have been in and not opposed to the best
interests of the Company (without intent to gain, directly or indirectly, a
profit to which you were not legally entitled) and reasonably believed by you
not to have been improper or unlawful. In the event of any dispute between you
and the Company regarding whether “Cause” exists, any determination by the Board
shall be subject to de novo review by any forum deciding the disputed issue,
provided that such de novo review shall not otherwise change or shift the burden
of proof in connection with any dispute resolution proceeding.

 

“Good Reason” shall mean (i) relocation of your primary office to a location
that is more than fifty (50) miles from your then-current principal residence,
it being understood that the you may be required to travel frequently and that
prolonged periods spent away from your office shall not constitute Good Reason;
(ii) the assignment to you of duties materially inconsistent with your position
(including status, offices, titles, reporting requirements, excessive foreign
travel), authority, duties or responsibilities as Chief Executive Officer; (iii)
the material breach by the Company of any material provision of this offer
letter; (iv) any material reduction in the Base Salary or the applicable
percentages of Base Salary used to determine bonuses under the Company’s bonus
plans, or (v) change in more than 40% of the members of the Company’s Board of
Directors within 24 months after any person or group of persons acting in
concert (including two or more entities that are affiliated with one another)
first become beneficial owners of more than 40% of the Company’s voting stock..
Your termination of employment will not be considered to be for Good Reason
unless you provide the Board with written notice of your intent to terminate
employment for Good Reason, specifying the event or condition that constitutes
Good Reason within 60 days after such event or condition first occurs, the
Company fails to cure such event or condition within 30 days after you provide
such written notice and you terminate your employment after the expiration of
such 30 day cure period.

 

(6) Excess Parachute Excise Tax. Anything in this letter to the contrary
notwithstanding, in the event it shall be determined that any payment, award,
benefit or distribution (including any acceleration) by the Company or any
entity which effectuates a transaction described in Section 280G(b)(2)(A)(i) of
the Internal Revenue Code (the “Code”) to or for your benefit (whether pursuant
to the terms of this letter or otherwise, but determined before application of
any reductions required pursuant to this Section 6 (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or you incur any
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), the Company will automatically reduce such Payments to the
extent, but only to the extent, necessary so that no portion of the remaining
Payments will be subject to the Excise Tax, unless the amount of such Payments
that you would retain after payment of the Excise Tax and all applicable
Federal, state and local income taxes without such reduction would exceed the
amount of the Payments that you would retain after payment of all applicable
Federal, state and local taxes after applying such reduction.

 

4

 

 

(7) Section 409A of the Internal Revenue Code. The payments and benefits
described in this letter are intended to comply with, or be exempt from, Section
409A of the Code and, accordingly, to the maximum extent permitted, this letter
shall be construed and interpreted in accordance with such intent. Your
termination of employment (or words to similar effect) shall not be deemed to
have occurred for purposes of this letter unless such termination of employment
constitutes a “separation from service” within the meaning of Code Section 409A
and the regulations and other guidance promulgated thereunder.

 

(a) Notwithstanding any provision in this letter to the contrary, if you are
deemed on the date of your separation from service to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B) and using the
identification methodology selected by the Company from time to time, or if
none, the default methodology set forth in Code Section 409A, then with regard
to any payment or the providing of any benefit that constitutes “non-qualified
deferred compensation” pursuant to Code Section 409A and the regulations issued
thereunder that is payable due to your separation from service, to the extent
required to be delayed in compliance with Code Section 409A(a)(2)(B), such
payment or benefit shall not be made or provided to you prior to the earlier of
(i) the expiration of the six (6)-month period measured from the date of your
separation from service, and (ii) the date of your death (the “Delay Period”).
On the first day of the seventh month following the date of your separation from
service or, if earlier, on the date of your death, all payments delayed pursuant
to this Section 7 will be paid or reimbursed to you in a lump sum, and any
remaining payments and benefits due under this letter will be paid or provided
in accordance with the normal payment dates specified for them herein.

 

(b) To the extent any reimbursement of costs and expenses provided to you
pursuant to this letter constitutes taxable income for Federal income tax
purposes, such reimbursements shall be made as soon as practicable after you
provide proper documentation supporting reimbursement but in no event later than
December 31 of the calendar year next following the calendar year in which the
expenses to be reimbursed are incurred. With regard to any reimbursement of
expenses or in-kind benefits provided to you, except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit, and (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.

 

(c) If under this letter, any amount is to be paid to you in two or more
installments, each such installment shall be treated as a separate payment for
purposes of Section 409A of the Code.

 

(8) Severability. The parties agree that if any provision of this letter
agreement is found to be unenforceable to any extent or in violation of any
attribute, rule, regulation or common law, it will not affect the enforceability
of the remaining provisions and the court shall enforce the affected provision
and all remaining provisions to the fullest extent permitted by law.

 

[Signature Page Follows]

 

5

 



 

Harold, we are delighted to extend this offer of employment to you and look
forward to working with you. To accept this offer, please countersign this
letter agreement in the space provided below and return a copy to me at your
earliest convenience.

 

Sincerely,

 

BOXLIGHT CORPORATION                              By:

/s/ Jim Clark

    Jim Clark, Director         By:

/s/ Dale Strang

    Dale Strang, Director  

 



  I HAVE CAREFULLY READ THIS OFFER LETTER REGARDING MY EMPLOYMENT WITH BOXLIGHT
CORPORATION AND MY SIGNATURE HERETO REFLECTS MY UNDERSTANDING AND FULL AGREEMENT
WITH ITS TERMS.      

/s/ Harold C. Bevis

  Signature       Harold C. Bevis   Name of Employee (typed or printed)

 

  Dated:

January 13, 2020

 

6

 

 

Exhibit A

 

Agreement and Release of Claims

 

1. Release of Claims.

 

In consideration of the severance payments and benefits described in that
certain offer letter dated as of January 13, 2020, by and among Harold C. Bevis
(“you” or “Executive”) and Boxlight Corporation (the “Company”), to which you
agree that you are not entitled until and unless you execute this Agreement and
Release of Claims (“Release”) and it becomes effective in accordance with the
terms hereof, you, for and on behalf of yourself and your heirs, successors and
assigns, except as specifically otherwise provided in the last sentence of this
Section 1 and Section 2 of this Release, hereby waive and release any common
law, statutory or other complaints, claims, charges or causes of action of any
kind whatsoever, both known and unknown, in law or in equity, which you ever
had, now have or may have against the Company and each of its shareholders,
subsidiaries, predecessors, successors, assigns, directors, officers, partners,
members, managers, employees, trustees (in their official and individual
capacities), employee benefit plans and their administrators and fiduciaries (in
their official and individual capacities), representatives or agents, and each
of their affiliates, successors and assigns, (collectively, the “Releasees”) by
reason of acts or omissions which have occurred on or prior to the date that you
sign this Release, on account of, arising out of or in connection with your
employment and/or the termination thereof, or the provision of any services to
the Releasees, or any term or condition of that employment or service, arising
under federal, state or local laws pertaining to employment, including the Age
Discrimination in Employment Act of 1967 (“ADEA”), the Older Workers Benefit
Protection Act, the National Labor Relations Act, the Civil Rights Act of 1991,
the Americans With Disabilities Act of 1990, Title VII of the Civil Rights Act
of 1964, the Employee Retirement Income Security Act of 1974, the Family and
Medical Leave Act, the Sarbanes-Oxley Act of 2002, all as amended, and any other
Federal, state and local laws relating to discrimination on the basis of age,
sex, sexual orientation or gender identification, or other protected class, all
claims under Federal, state or local laws for express or implied breach of
contract, wrongful discharge, defamation, intentional infliction of emotional
distress, and any related claims for attorneys’ fees and costs. You further
agree that this Release may be pleaded as a full defense to any action, suit,
arbitration or other proceeding covered by the terms hereof which is or may be
initiated, prosecuted or maintained by you, your descendants, dependents, heirs,
executors, administrators or permitted assigns. By signing this Release, you
acknowledge that you intend to waive and release any rights known or unknown
that you may have against the Releasees under these and any other laws by reason
of acts or omissions which have occurred on or prior to the date that you sign
this Release, on account of, arising out of or in connection with your
employment and/or the termination thereof, or the provision of any services to
the Releasees, or any term or condition of that employment or service; provided,
that you do not waive or release claims with respect to (a) rights that cannot
be so released as a matter of applicable law, (b) breach of the terms,
provisions or covenants of this Release or the payments and benefits provided to
you and your family members pursuant to Section 2(f) of the offer letter, (c)
accrued vested benefits under employee benefit plans of the Company subject to
the terms and conditions of such plans and applicable law, (d) any rights you
may have solely in connection with your capacity as a stockholder of the Company
(without regard to your employment or termination of employment with the
Company), (e) any claim arising after the effective date of this release, and
(f) any claims subject to (A) indemnification by the Company under any current
article, section or provision of the Company’s Certificate of Incorporation or
Bylaws related to liability and/or indemnification of officers and directors of
the Company or under any former article, section or provision of any of the
foregoing which remain in force, or (B) coverage under any of the Company’s
director and officer insurance policies (collectively, the “Unreleased Claims”).

 

1

 

 

2. Proceedings.

 

You acknowledge that you have not filed any complaint, charge, claim or
proceeding, against any of the Releasees before any local, state or federal
agency, court or other body (each individually a “Proceeding”). You represent
that you are not aware of any basis on which such a Proceeding could reasonably
be instituted. Except with respect to Unreleased Claims, you (i) acknowledge
that you will not initiate or cause to be initiated any Proceeding and will not
participate in any Proceeding related to any claims released by you under
Section 1 of this Release, in each case, except as required by law; and (ii)
waive any right you may have to benefit in any manner from any relief (whether
monetary or otherwise) arising out of any Proceeding related to any claims
released by you under Section 1 of this Release, including any Proceeding
conducted by the Equal Employment Opportunity Commission (“EEOC”). Further, you
understand that, by executing this Release, you will be limiting the
availability of certain remedies that you may have against the Company and
limiting also your ability to pursue certain claims against the Releasees.
Notwithstanding the above, nothing in Section 1 of this Release shall prevent
you from (i) initiating or causing to be initiated any complaint, charge, claim
or proceeding against the Company before any local, state or federal agency,
court or other body challenging the validity of the waiver of claims under the
ADEA contained in Section 1 of this Release (but no other portion of such
waiver); (ii) initiating or participating in an investigation or proceeding
conducted by the EEOC or any other Federal, State or Local governmental or
quasi-governmental entity; or (iii) filing any claim for unemployment benefits;
provided, however, you agree that, if you or anyone acting on your behalf,
brings any claim or charge released in this General Release, you release and
waive your right to claim or recover any monetary damages from the Company in
connection therewith.

 

3. Time to Consider.

 

You acknowledge that you have been advised that you have [twenty-one
(21)][forty-five (45)]1 days from the date of receipt of this Release to
consider all the provisions of this Release. You further acknowledge that you
may not execute this Release prior to the date your employment with the Company
terminates. [By Schedule I to this Release, you have been informed in writing of
the decisional unit for the Company’s reduction in force; the job titles and
ages of all individuals in the decisional unit selected for the reduction in
force and offered severance benefits and the job titles and ages of all
individuals in the decisional unit who were not selected; and the eligibility
requirements for receipt of severance benefits.]2 YOU FURTHER ACKNOWLEDGE THAT
YOU HAVE READ THIS RELEASE CAREFULLY, YOU HAVE BEEN ADVISED BY THE COMPANY TO
CONSULT AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE, AND YOU FULLY UNDERSTAND
THAT BY SIGNING BELOW YOU ARE GIVING UP CERTAIN RIGHTS WHICH YOU MAY HAVE TO SUE
OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES. YOU ACKNOWLEDGE THAT YOU HAVE
NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS AGREEMENT,
AND YOU AGREE TO ALL OF ITS TERMS VOLUNTARILY.



 





 

1 Use forty-five (45) days if the termination is part of a termination program
(i.e. termination of 2 or more employees within the same decisional unit). In
addition,

 



2 Include this sentence and attach Schedule I if the termination is part of a
termination program.

 







2

 

 

4. Revocation.

 

You hereby acknowledge and understand that you shall have seven (7) days from
the date of execution of this Release to revoke your execution of this Release
and that neither the Company nor any other person is obligated to provide any
benefits to you pursuant to this Release until eight (8) days have passed since
your signing of this Release without your having revoked this Release. If you
revoke this Release, you will be deemed not to have accepted the terms of this
Release, and no action will be required of the Company under any section of this
Release.

 

5. No Admission.

 

This Release does not constitute an admission of liability or wrongdoing of any
kind by the Executive or the Company.

 

6. Nonsolicitation.

 

The Executive agrees that during the period of twelve (12) months after his
employment terminates, the Executive will not, (i) hire or attempt to hire any
employee of the Company, (ii) hire or attempt to hire any independent contractor
providing services to the Company in connection with any activity that is
directly competitive to the Company, (iii) assist in hiring or any attempt to
hire anyone identified in clauses (i) or (ii) of this sentence by any other
Person, (iv) encourage any employee or independent contractor of the Company to
terminate his or her relationship with the Company, or (v) solicit or encourage
any customer or vendor of the Company to terminate or diminish its relationship
with any of them, or, in the case of a customer, to conduct with any Person any
activity that is directly competitive to the Company. For purposes of the
Executive’s obligations hereunder during that portion of the period that follows
the termination date, employee, independent contractor, customer or vendor of
the Company shall mean any Person who was such at any time during the six (6)
months immediately preceding the termination date.

 

7. General Provisions.

 

A failure of any of the Releasees to insist on strict compliance with any
provision of this Release shall not be deemed a waiver of such provision or any
other provision hereof. If any provision of this Release is determined to be so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable, and in the event that any provision is determined to be
entirely unenforceable, such provision shall be deemed severable, such that all
other provisions of this Release shall remain valid and binding upon Executive
and the Releasees.

 

8. Governing Law.

 

The validity, interpretations, construction and performance of this Release
shall be governed by the laws of the State of Georgia without giving effect to
conflict of laws principles.

 

[Signature Page Follows]

 

3

 

 

IN WITNESS WHEREOF, you have hereunto set your hand as of the day and year set
forth opposite your signature below.

 

      Date:   Harold C. Bevis  

 

4

 

 







